DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-16 have been canceled.  Claims 17-30 have been added and are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(A) It is unclear how the “immunotherapeutic antibody” of claim 26 differs from the antibody of claim 26.
(B) The recitation of “does not necessarily depend” in claim 28 renders the claim scope indefinite because it does not definitely exclude the dependence of the intact host immune system. 
Claim 30 is vague and indefinite because it is unclear how reliance on the stimulation of the host immune system “against the cancer cells” pertains to the quality of an antibody being an “active immunotherapeutic agent” rather than a “passive immunotherapeutic agent”.
Claim 27 is vague an indefinite in the recitation of “passive immunotherapeutic antibody”.  The specification provides no specific definition for a “passive immunotherapeutic antibody”.  The specification states that immunotherapy may be passive immunotherapy in which treatment involves the delivery of agents with established tumor-immune reactivity such 
Claims 29 and 30 are vague and indefinite because it is unclear how an active immunotherapeutic antibody differs from the antibody of claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 29 an 30 dependent ultimately on claim 17 which requires admisntration of an antibody that binds to SEQ ID NO:4. It is noted that art teaches that the difference between active immunotherapy and passive immunotherapy as pertaining to antibodies requires the immunization of an individual to mount a humoral immune response against the immunizing agent, wherein the humoral immune response will provide recognition of the desired target, whereas for passive immunotherapy as pertaining to antibodies, requires the administration of an antibody, not an immunizing agent that will raise the desired antibody.  This is not commensurate with the admisntration of an antibody that binds to the target because an . 

 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection
. Claims 17-30 are reliant on an antibody that specifically binds to SEQ ID NO:4 expressed by a B cell from a subject having multiple myeloma.   Claim 18 is reliant on a humanized antibody that specifically binds to SEQ ID NO:4 expressed by a B cell from a subject having multiple myeloma.  Claims 26-30 requires that the antibody that specifically binds to SEQ ID NO:4 expressed by a B cell from a subject having multiple myeloma is an immunotherapeutic antibody, a passive immunotherapeutic antibody and an active immunotherapeutic antibody. 


These sequences can conveniently be used to diagnose, treat, and prevent malignant diseases that overexpress these genes, including multiple myeloma, B-cell lymphomas, and B-CLL. For example, monoclonal antibodies, including humanized monoclonal antibodies can be used for diagnosis and therapy of disorders associated with expression of antigens overexpressed in hematological malignancies. (paragraph [667] page 169).  This fails to provide any written description of the antibody that binds to SEQ ID NO:4 expressed by B cells of a multiple myeloma patient, a humanized version of that antibody, an immunotherapeutic antibody, and an active or passive immunotherapeutic antibody thereof.  It is noted that description of the target to which an antibody binds is not commensurate with the description of the antibody itself.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 17-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kindsvogel et al ((WO20020066516, reference of the IDS submitted 12-17-2018) as evidenced by Browining et al (U.S. 7,083,785, reference of the IDS submitted 12-17-2018) in view of the abstract of Bellucci et al (Blood, November 2002, Vol. 100, No. 11, abstract no. 266, reference of the IDS submitted 12-17-2018).
Kindsvogel et al teach that BCMA is a member of the tumor necrosis factor receptor family and that antibodies that bind to the receptor can interrupt ligand binding thereto (page 2, lines 30-32).  Kindsvogel et al teach that molecules which interfere with the binding between members of the TNF family and their cognate ligands, such as soluble receptors and anti-receptor antibodies, have proven value a therapeutic agents, and the demonstrated in vivo activities of antibodies that bind TNF receptors illustrate the clinical potential of, and need for, such antibodies (page 2, lines 20-26). Kindsvogel et al also teach that immunoconjugates comprising a bispecific antibody recognizing BCMA can comprise a therapeutic agent attached to the antibody via a linker (page 33, 2nd and 3rd full paragraphs) which meets the limitations of claims 22, 25-28.  Kindsvogel et al teach that the therapeutic agents include cytotoxins (bottom of page 33 to page 35, first paragraph) and chemotherapeutic drugs (page 37, last paragraph) which meets the limitations of claims 22, 23 and 24-28.  
Kindsvogel et al teach that multiple myeloma is a B-cell malignancy (page 39, first line) which meets the limitation of a B cell from the subject in claim 17
Browning et al provide evidence that SEQ ID NO:1 is BCMA (column 3, lines 54-55).  SEQ ID NO:1 of Browning et al is identical to the instant SEQ ID NO:4:

Query  1    MLQMAGQCSQNEYFDSLLHACIPCQLRCSSNTPPLTCQRYCNASVTNSVKGTNAILWTCL  60
            MLQMAGQCSQNEYFDSLLHACIPCQLRCSSNTPPLTCQRYCNASVTNSVKGTNAILWTCL
Sbjct  1    MLQMAGQCSQNEYFDSLLHACIPCQLRCSSNTPPLTCQRYCNASVTNSVKGTNAILWTCL  60

Query  61   GLSLIISLAVFVLMFLLRKISSEPLKDEFKNTGSGLLGMANIDLEKSRTGDEIILPRGLE  120
            GLSLIISLAVFVLMFLLRKISSEPLKDEFKNTGSGLLGMANIDLEKSRTGDEIILPRGLE
Sbjct  61   GLSLIISLAVFVLMFLLRKISSEPLKDEFKNTGSGLLGMANIDLEKSRTGDEIILPRGLE  120

Query  121  YTVEECTCEDCIKSKPKVDSDHCFPLPAMEEGATILVTTKTNDYCKSLPAALSATEIEKS  180
            YTVEECTCEDCIKSKPKVDSDHCFPLPAMEEGATILVTTKTNDYCKSLPAALSATEIEKS
Sbjct  121  YTVEECTCEDCIKSKPKVDSDHCFPLPAMEEGATILVTTKTNDYCKSLPAALSATEIEKS  180

Query  181  ISAR  184
            ISAR
Sbjct  181  ISAR  184

The abstract of Bellucci teaches that samples from patients with multiple myeloma showed overexpression of BCMA. 
It would have been prima facie obvious at the time the invention was made to treat patients with the anti-BCMA-TACI bispecific antibody conjugates of Kindsvogel et al.  One of skill in the art would have been motivated to so because multiple myeloma patients samples overexpressing BCMA would be good targets for antibodies that bind to BCMA.  One of skill in the art would understand that the delivery of the therapeutic agents to a multiple myeloma cell is predicated on having good expression of the target antigen to which the anti-BCMA bispecific antibodies bind.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643